Clark App. No. 2013-CA-72. This cause is pending before the court as an appeal involving the termination of parental rights from the Court of Appeals for Clark County.
Upon consideration of appellant’s motion to consolidate the case with Supreme Court case No. 2014- 0181, In re B.C., it is ordered by the court that the motion is granted and that the briefing in case Nos. 2013-1932 and 2014-0181 shall be consolidated. Appellant’s brief shall be filed within 20 days from the date of the entry pursuant to S.Ct.Prac.R. 16.02(A)(1). The parties shall file two originals of each of the briefs permitted under S.Ct.Prac.R. 16.02 through 16.04 and include both case *1424numbers on the cover page of the briefs. The parties shall otherwise comply with the requirements of S.Ct.Prac.R. 16.01 through 16.04.
O’Donnell, Lanzinger, and Kennedy, JJ., dissent.